The opinion of the court was delivered by
Collamer, J.
— This declaration in covenant, is, in substance, to this amount; that the plaintiff and defendants en*376tered into an agreement, under seal, “ which is.in the words following, to wit,” and then sets out the writing, wherein the plaintiff lets to the plaintiff and defendants, certain premises for a rent of $600 per annum, to be paid by the co-partners, jointly, of which co-partnership, the plaintiff and defendants are the members, who are to carry on manufacturing business, and share equally in the loss and gain. The declaration says, that all this will more fully and at large appear by reference to the writing. This declaration is bad. The writing should have been declared on according to its legal effect and not by setting out its words; and it cannot be referred to and so made a part of the declaration, as is done in chancery. The contract is by the plaintiff with a co-partnership, of which he is a member, and, on this, he can sustain no action, at law.
The legal obligation is on the members of the firm, jointly, including the plaintiff.
Judgment — that the declaration is insufficient.